 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                            EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,          )               Case No.: 1:18-cv-01306-LJO-SKO
10                                      )
                                        )
               Plaintiff,               )
11                                      )
          v.                            )               ORDER CONTINUING SCHEDULING
12                                      )               CONFERENCE
13   REAL PROPERTY LOCATED AT 1263 OAK ))
     AVENUE, CLOVIS, CALIFORNIA, FRESNO )
14   COUNTY, APN: 562-121-16, INCLUDING )
     ALL APPURTENANCES AND              )               (Doc. 28)
15   IMPROVEMENTS THERETO,              )
                                        )
16                                      )
     REAL PROPERTY LOCATED AT 2775      )
17   JORDAN AVENUE, CLOVIS, CALIFORNIA, )
     FRESNO COUNTY, APN: 564-060-21,    )
18   INCLUDING ALL APPURTENANCES AND )
                                        )
     IMPROVEMENTS THERETO, and,         )
19                                      )
     REAL PROPERTY LOCATED AT 986       )
20
     ENCINO AVENUE, CLOVIS, CALIFORNIA, )
     FRESNO COUNTY, APN: 554-360-04,    )
21                                      )
     INCLUDING ALL APPURETNANCES AND )
22   IMPROVEMENTS THERETO,              )
                                        )
23             Defendants.              )
                                        )
24

25          Upon Plaintiff’s Motion for a Continuance of the Mandatory Scheduling Conference (Doc.

26   28), and for good cause appearing,

27

28

                                                  -1-
 1            IT IS HEREBY ORDERED that due to a lapse in appropriations for the Department of
 2   Justice at midnight on December 21, 2018, the Mandatory Scheduling Conference, currently set
 3   for January 8, 2019, is CONTINUED to February 5, 2019, at 10:30 AM before the undersigned.
 4            By no later than January 29, 2019, the parties SHALL file a Joint Scheduling Report in
 5   accordance with the Court’s Order Setting Mandatory Scheduling Conference (Doc. 2) and the
 6   applicable local rules (see, e.g., E.D. Cal. L.R. 240), or alternatively, if funds have not been
 7   appropriated to the Department of Justice by that date, Plaintiff SHALL file a status report
 8   apprising the Court as to the Department of Justice’s funding status.
 9

10   IT IS SO ORDERED.

11   Dated:     January 4, 2019                                  /s/   Sheila K. Oberto          .
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                     -2-
